DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 – 6 are invoking 112(f) interpretation for reciting limitations such as “an information projection unit”, “a wireless power supply unit”, “a wireless communication unit”, “electronic equipment”, and “a control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “performs” “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 26-29 and 33 – 37 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Thus, the above invoking 112(f) terms “an information projection unit”, “a wireless power supply unit”, “a wireless communication unit”, “electronic equipment” and “a control unit” will be interpreted according to the structure definition provided in paragraphs 26-29 and 33 – 37.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP reference (JP JP-5625896-B2) hereinafter referred to as “JP” and in view of Hoque et al (US Patent 10,637,302 B2). 
	Regarding claim 1, JP discloses a display device [0019: display an error in the apparatus] comprising: 
	an information projection unit that performs display on the basis of augmented reality [0013: an F / W writing apparatus is used in order to rewrite (update) firmware of all 4 printers at the same time in this packaging state.][0019: It is determined that the printers (packaging boxes) are not disposed adjacent to each other, and rewriting of the firmware is stopped, and an error display (for example, a screen display indicating that the printer is not placed adjacently or a firmware rewriting is stopped) is performed in the apparatus (S 5).][0021][0023]; 
	a wireless power supply unit that performs wireless power supply to packed electronic equipment [0014: an F / W writing device (an embodiment of a program rewriting
device of the present invention) sends a power source to a predetermined wireless power supply device in a predetermined packaging box by wireless power supply.] [SOLUTION: power is supply wirelessly from outside of the packing material to wireless power supply means provided in the packing material][0009];  
	a wireless communication unit that performs wireless communication with the packed electronic equipment to which the wireless power supply is performed [0017: Each printer transmits the machine information (the machine body number, the model, the current firmware version, and the like) stored in advance in the apparatus to the F / W writing apparatus by wireless communication]; and 
	a control unit that displays maintenance information received from the packed electronic equipment on the information projection unit [0020: When the machine information is received from a plurality of printers] [0021: When the model does not match (S 6 / No), an F / W writing device is provided. In Step S 7, the firmware is stopped, and an error display (e.g., a message indicating that the firmware data to be rewritten does not correspond to a printer in which the firmware data to be rewritten is packaged or a message indicating that rewriting of the firmware has been stopped) is performed in the apparatus].
	However, JP does not explicitly disclose a wireless power supply control unit that controls directivity and distance of the wireless power supply unit upon performing wireless power supply to the packed electronic equipment, so that a packing box of the packed electronic equipment is displayed on the information projection unit. 
	Hoque discloses a wireless power supply control unit that controls directivity and distance of the wireless power supply unit upon performing wireless power supply to the packed electronic equipment, so that a packing box of the packed electronic equipment is displayed on the information projection unit [claim 11][Col. 4 lines 3 – 14: converting the received ultrasonic signal into charging voltage as an electric signal by the external apparatus].
Claim 11: A wireless power transmission device transmitting an ultrasonic signal, the device comprising: a communicator configured to wirelessly communicate with an external apparatus; a display; an ultrasonic signal generator configured to generate the ultrasonic signal; a plurality of transducers arranged in different directions; and at least one processor configured to control the ultrasonic signal generator to: identify a direction in which the external apparatus is positioned, identify a distance between the wireless power transmission device and the external apparatus, select at least one transducer, among the plurality of transducers, corresponding to the identified direction in which the external apparatus is positioned, transmit an ultrasonic signal to the external apparatus, using the selected at least one transducer, based on the direction in which the external apparatus is positioned and the distance between the wireless power transmission device and the external apparatus, obtain state information of the external apparatus using radio communication while the ultrasonic signal is transmitted to the external apparatus, and control the display to display the state information of the external apparatus on the display, wherein a first transducer from among the plurality of transducers is arranged to transmit an ultrasonic signal in a first direction, and a second transducer from among the plurality of transducers is arranged to transmit an ultrasonic signal in a second direction that is different from the first direction, wherein a magnitude of ultrasonic signal transmitted by the at least one transducer is changed based on a number of active transducers of the plurality of transducers, and wherein the state information of the external apparatus includes a charging state of the external apparatus or the remaining capacity of a battery of the external apparatus.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of JP and Hoque together because they both directed to wirelessly transmit power from one device to another device. Hoque’s disclosing of controlling the directivity and distance of the wireless power supply unit upon performing wireless power supply to the external apparatus, so that the state of the external apparatus is displayed on the information projection unit would allow JP to maximize the wireless power transmit to the receiving device. Thus, doing so would improve the wireless power transmit in the more efficiency way by controlling the directivity and distance of the wireless power supply unit. 
	Regarding claim 2, Hoque discloses the display device according to claim 1, wherein the wireless power supply control unit causes the wireless power supply unit to perform the wireless power supply to the packed electronic equipment on which a reticle projected to the information projection unit is superimposed [claim 11] [Col. 4 lines 3 – 14: converting the received ultrasonic signal into charging voltage as an electric signal by the external apparatus].

Regarding claim 3, Hoque discloses he display device according to claim 1, further comprising an ocular-potential sensor that detects a line of sight that passes through the information projection unit of a user of the display device, wherein the wireless power supply control unit causes the wireless power supply unit to perform the wireless power supply to the packed electronic equipment located on the line of sight of the user thus detected [Col. 16 lines 59 – Col. 17 lines 10].
	Regarding claim 5, JP discloses the display device according to claim 1, wherein the packed electronic equipment includes: a wireless power receiving unit that receives power supplied wirelessly by the wireless power supply unit; a maintenance information retaining unit that retains the maintenance information of the packed electronic equipment; and a wireless communication unit that performs wireless communication with the display device, wherein the wireless power receiving unit supplies received power to at least the maintenance information retaining unit and the wireless communication unit of the packed electronic equipment [0020: When the machine information is received from a plurality of printers] [0021: When the model does not match (S 6 / No), an F / W writing device is provided. In Step S 7, the firmware is stopped, and an error display (e.g., a message indicating that the firmware data to be rewritten does not correspond to a printer in which the firmware data to be rewritten is packaged or a message indicating that rewriting of the firmware has been stopped) is performed in the apparatus].
	Regarding claim 6, The display device according to claim 1, further comprising an information updating unit that updates the maintenance information of the packed electronic equipment [0020: When the machine information is received from a plurality of printers] [0021: When the model does not match (S 6 / No), an F / W writing device is provided. In Step S 7, the firmware is stopped, and an error display (e.g., a message indicating that the firmware data to be rewritten does not correspond to a printer in which the firmware data to be rewritten is packaged or a message indicating that rewriting of the firmware has been stopped) is performed in the apparatus].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP reference (JP-5625896-B2) hereinafter referred to as “JP” and in view of Hoque et al (US Patent 10,637,302 B2) and further in view of Lee et al (US Publication 2021/0184508 A1).
	Regarding claim 4, JP and Hoque disclose the display device according to claim 1, and Hoque discloses wherein the wireless power supply control unit displays an instruction to the user of the display device on the information projection unit [claim 11] [Col. 4 lines 3 – 14: converting the received ultrasonic signal into charging voltage as an electric signal by the external apparatus]. However, neither JP and Hoque disclose further comprising: a camera that captures a packing box of the packed electronic equipment; and a distance measuring unit that measures a distance from an image captured by the camera to the packing box, so that the distance measured by the distance measuring unit becomes a power supply distance of the wireless power supply unit.
	Lee discloses a wireless power transmission device comprising a camera that captures a packing box of the packed electronic equipment; and a distance measuring unit that measures a distance from an image captured by the camera to the packing box, so that the distance measured by the distance measuring unit becomes a power supply distance of the wireless power supply unit [0096: the wireless power transmitter 100 may further include a time-of-flight (TOF) camera and may identify the distance between the wireless power transmitter 100 and the electronic device 150 based on, at least, information identified from the TOF camera. Or, the wireless power transmitter 100 may identify the distance between the wireless power transmitter 100 and the electronic device 150 based on, at least, the TOF from the time when the RF wave is formed to the time of reception of the RF wave reflected by the electronic device 150. Or, the wireless power transmitter 100 may identify the distance between the wireless power transmitter 100 and the electronic device 150 based on image analysis. The wireless power transmitter 100 may identify the distance between the wireless power transmitter 100 and the electronic device 150 in such a manner as to form a plurality of RF waves which is described below in greater detail with reference to FIG. 10.].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of JP, Hoque and Lee together because they both directed to wirelessly transmit power from one device to another device. Lee’s disclosing of the wireless power transmission device comprises the camera that captures a packing box of the packed electronic equipment; and a distance measuring unit that measures a distance from an image captured by the camera to the packing box, so that the distance measured by the distance measuring unit becomes a power supply distance of the wireless power supply unit would allow JP in view of Hoque to increase the efficiency  in wireless power transmitting from the wireless power transmit to the receiving device based on the image analysis from the camera. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jun (US Publication 2018/0210726 A1) the apparatus for updating firmware of a black box for a vehicle 10 is included in another device placed in the vehicle. In an example, the apparatus for updating firmware of a black box for a vehicle 10 is embodied or incorporated in various types of products such as, for example, an intelligent agent, a mobile phone, a cellular phone, a smart phone, a wearable smart device (such as, a ring, a watch, a pair of glasses, glasses-type device, a bracelet, an ankle bracket, a belt, a necklace, an earring, a headband, a helmet, a device embedded in the cloths, or an eye glass display (EGD)), a server, a personal computer (PC), a laptop, a notebook, a subnotebook, a netbook, an ultra-mobile PC (UMPC), a tablet personal computer (tablet), a phablet, a mobile internet device (MID), a personal digital assistant (PDA), an enterprise digital assistant (EDA), a digital camera, a digital video camera, a portable game console, an MP3 player, a portable/personal multimedia player (PMP), a handheld e-book, an ultra mobile personal computer (UMPC), a portable lab-top PC, a global positioning system (GPS) navigation, a personal navigation device, portable navigation device (PND), a handheld game console, an e-book, a high definition television (HDTV), a smart appliance, communication systems, image processing systems, graphics processing systems, various Internet of Things (IoT) devices.

Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner (see MPEP § 2123).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187